DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As currently amended, claims 1 and 10 now recite the steps of causing a processor to “display… at least one second image… configured to be in-scale with the subject’s body and in-scale with the first reference image such that the actual size of the size, position and/or orientation of the sensor of the medical device relative to the electronic display screen and the patient’s body is displayed in real time.”  
Applicant’s claim is indefinite as the “scale”, dimensions, or generally what elements/limitations constitute a “sensor”, the “receiver”, and other elements of the system, is never addressed, even as pertains to the processor storing such information (or obtaining it). 
In fact, only the distance between the signal receiver and generator is disclosed as being determined. The step of going from a single distance calculation to an in-scale display of accurate size, position and/or orientation of a signal receiver is never addressed even as a stored value or reference value to be computed. The reference images themselves appear to already include the “size, position and/or orientation” of the anatomy, and the overlay or input of the instant invention appears to only be the distance determination from detected signal. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preiss et al (above, ‘723) in view of Neff (US 2014/0193056). 

Regarding claims 1-2, 10-12 and 18; Preiss et al discloses and teaches an electronic display including a screen with surface area, signal receiver configured to detect a generated signal, processor, and memory (abs, Fig 1-2) configured to detect the generated signal, determine distance between receiver and generator, and cause a display to display at least one reference image on a display screen representing the size, position, or orientation of the signal receiver relative to the generator, the reference image in-scale with the generator (Abs, Fig 1a-2, and corresponding disclosure, Col 2 Line 5-55 for detection and image mapping). 
Preiss et al further discloses the signal receiver including at least one coil element and voltage measurement of the induced current within the coil (Fig 1-2), as well as multi-sensor arrangements (Fig 1a-2 and corresponding disclosure), the reference image configured to represent the size, position, or orientation, of the receiver relative to the generator based on relative position (scale, Fig 1b-2, Col 6 Line 12-35, Col 9 Line 28-Col 10 Line 20). 

Regarding claims 1 and 10, Preiss et al discloses what is listed above, and further discloses and teaches the display being adjustable to display relative position (not the display itself, but of the sensed display area from the sensor element(s), and the teaching of the placement of a signal generator or receiver in the area of interest (either on or within an subject, Fig 1-2)). 
Preiss et al fails to disclose or teach the display screen being configured to be placed in a target area “over” a target area of the subject, wherein the display is movable and the displayed image adjusts when the display is accordingly adjusted/moved, nor the adjustment of said display to accordingly adjust the displayed area/region of the patient when “over” the target area and moved between points. Relative to the newly amended claim elements, Preiss et al fails to disclose or teach the updating or display of another image on a display which includes in-scale elements to the anatomy and the receiver itself in real time and relative to the first image.

Attention is hereby directed to the reference to Neff, which expressly discloses and teaches the display screen being configured to be integrated into a mobile PC device, tablet, or cellular phone, and configured such that the placement of the device can be “above” a target region of a patient (Abs, Fig 1-7, 0030-0035). The transmitter and receiver device of the mobile processing/tablet device is specifically configured to adjust the displayed mapped image when the device is accordingly adjusted (0026-0030). 
Furthermore, the display screen and image device can include imaging devices which utilize invasive medical devices, and are configured to be displayed on the display of the mobile device. The display specifically adjusts when the tablet is moved from a first to second position, in a corresponding manner and can utilize information from additional imaging devices and data streams to integrate into the display elements of the device (0024-0026, 0028, 0030-0031, 0047). The display and processing of Neff includes the in-scale display of images with the anatomy and the scaling of the image data to a desired value, thus allowing for an accurate size representation of the anatomy and signal generator/receiver elements in scale with the display (Claims 1, 2, 3, 5, 7, 0009, 0026-0027).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the coil, sensor, and processing elements of Preiss et al for display of medical image data in scale, with the system of Neff in order to facilitate portable imaging with real-time imaging and display adjustments during a diagnostic procedure (Fig 1, 0030-0032, Neff).


Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive. Applicant has argued that references to Preiss in view of Neff fail to disclose the display of an image of the body in a “actual size”. Examiner respectfully disagrees and has included delineations above to Neff where the scaling, adjustment, and matching of size, position and/or orientation of the signal receiver element is included with the anatomy relative to the generator/acquisition element in real time. 
Neff specifically discloses this in Claims 1, 2, 3, 5, 7, and in 0009, 0026-0027 where the identification of anatomical information and sensor receiver information can be scaled iteratively to a result effective variable (as has been held to be obvious to one of ordinary skill in the art (In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007)). Optimization of a scaling operation to an actual size of a ___ (body, anatomy, device, etc), especially when denoted specifically as being capable of iterative scaling to match the specific edges and perspective of an operator (0026-0027, Neff) clearly teaches the display and scaling in a way such that the scale of the included elements can be performed and processed to meet demand/desired display criteria. For this reason, it is believed that the rejection is proper.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793